        Case 1:21-cv-01498-TWT Document 1 Filed 04/15/21 Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

K. SCOTT STOKES,                       )
                                       )
      Plaintiff,                       )
                                       )       CIVIL ACTION
v.                                     )
                                       )       FILE No. _____________________
DIVYESH NAVNITLAL SHAH,                )
                                       )
      Defendant.                       )

                                   COMPLAINT

      COMES NOW, K. SCOTT STOKES, by and through the undersigned

counsel, and files this, his Complaint against Defendant DIVYESH NAVNITLAL

SHAH pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).

In support thereof, Plaintiff respectfully shows this Court as follows:

                         JURISDICTION AND VENUE

      1.     This Court has original jurisdiction over the action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et

seq., based upon Defendant’s failure to remove physical barriers to access and

violations of Title III of the ADA.

      2.     Venue is proper in the federal District Court for the Northern District


                                           1
         Case 1:21-cv-01498-TWT Document 1 Filed 04/15/21 Page 2 of 13




of Georgia, Atlanta Division.

                                     PARTIES

      3.     Plaintiff K. SCOTT STOKES (hereinafter “Plaintiff”) is, and has been

at all times relevant to the instant matter, a natural person residing in Roswell,

Georgia (Fulton County).

      4.     Plaintiff is disabled as defined by the ADA.

      5.     Plaintiff is required to traverse in a wheelchair and is substantially

limited in performing one or more major life activities, including but not limited

to: walking, standing, grabbing, grasping and/or pinching.

      6.     Plaintiff uses a wheelchair for mobility purposes.

      7.     Defendant      DIVYESH           NAVNITLAL        SHAH     (hereinafter

“Defendant”) is an individual whom, upon information and good faith belief, has

been a resident of the State of Georgia at all times relevant hereto.

      8.     Defendant may be properly served with process at 653 Citation Trail,

Alpharetta, Georgia 30004-7562.

                           FACTUAL ALLEGATIONS

      9.     On or about March 6, 2021, Plaintiff was a customer at “Alpha

Foods,” a business located at 1670-A Alpharetta Highway, Alpharetta, Georgia

30009.


                                          2
        Case 1:21-cv-01498-TWT Document 1 Filed 04/15/21 Page 3 of 13




      10.    Defendant is the owner (or co-owner) of the real property and

improvements that are the subject of this action. (The contiguous structures and

improvements situated upon said real property shall be referenced herein as the

“Facility,” and said real property shall be referenced herein as the “Property”).

      11.    Plaintiff lives approximately four (4) miles from the Facility and

Property.

      12.    Plaintiff’s access to the businesses located at 1670 Alpharetta

Highway, Alpharetta, Georgia 30009 (Fulton County Property Appraiser’s parcel

number 12 246006450237; also referenced as 1450 State Highway 9, Alpharetta,

Georgia 30009), and/or full and equal enjoyment of the goods, services, foods,

drinks, facilities, privileges, advantages and/or accommodations offered therein

were denied and/or limited because of his disabilities, and he will be denied and/or

limited in the future unless and until Defendant is compelled to remove the

physical barriers to access and correct the ADA violations that exist at the Facility

and Property, including those set forth in this Complaint.

      13.    Plaintiff has visited the Facility and Property at least once before and

intends on revisiting the Facility and Property once the Facility and Property are

made accessible.

      14.    Plaintiff intends to revisit the Facility and Property to purchase goods


                                          3
        Case 1:21-cv-01498-TWT Document 1 Filed 04/15/21 Page 4 of 13




and/or services.

      15.    Plaintiff travelled to the Facility and Property as a customer and as an

advocate for the disabled, encountered the barriers to his access of the Facility and

Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result

of the illegal barriers to access present at the Facility and Property.

                               COUNT I
                   VIOLATIONS OF THE ADA AND ADAAG

      16.    On July 26, 1990, Congress enacted the Americans with Disabilities

Act 42 U.S.C. § 12101 et seq. (the “ADA”).

      17.     The ADA provided places of public accommodation one and a half

years from its enactment to implement its requirements.

      18.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 (if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      19.    The Facility is a public accommodation and service establishment.

      20.    The Property is a public accommodation and service establishment.

      21.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

                                           4
        Case 1:21-cv-01498-TWT Document 1 Filed 04/15/21 Page 5 of 13




      22.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

      23.    Liability for violations under Title III or the ADA falls on “any person

who owns, leases (or leases to), or operates a place of public accommodation.” 42

U.S.C. § 12182(a).

      24.    The Facility must be, but is not, in compliance with the ADA and

ADAAG.

      25.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

      26.     Plaintiff has attempted to, and has to the extent possible, accessed the

Facility and the Property in his capacity as a customer of the Facility and Property,

and as an advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and

ADA violations that exist at the Facility and Property that preclude and/or limit his

access to the Facility and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.


                                          5
        Case 1:21-cv-01498-TWT Document 1 Filed 04/15/21 Page 6 of 13




      27.    Plaintiff intends to visit the Facility and Property again in the very

near future as a customer and as an advocate for the disabled in order to utilize all

of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered at the Facility and Property, but will be unable to fully do so

because of his disability and the physical barriers to access, dangerous conditions

and ADA violations that exist at the Facility and Property that preclude and/or

limit his access to the Facility and Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this

Complaint.

      28.    Defendant has discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Facility

and Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      29.    Defendant will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendant is compelled to remove all

physical barriers that exist at the Facility and Property, including those specifically

set forth herein, and make the Facility and Property accessible to and usable by


                                          6
        Case 1:21-cv-01498-TWT Document 1 Filed 04/15/21 Page 7 of 13




Plaintiff and other persons with disabilities.

      30.     A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Facility and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of the Facility and Property include, but are not limited to:

      (a)     EXTERIOR ELEMENTS:

      (i)     The accessible parking space on the Property is missing a

              proper identification sign, in violation of section 502.6 of the

              2010 ADAAG standards.

      (ii)    The accessible parking space on the Property does not have an

              adjacent access aisle, in violation of section 502.3 of the 2010

              ADAAG standards.

      (iii)   The ground surfaces of the accessible route on the Property

              have broken pavement and potholes creating vertical rises in

              excess of ¼” (one quarter inch) in height, in violation of section

              403.2 of the 2010 ADAAG standards.

      (iv)    There are excessive vertical rises at the base and landing of the

              accessible ramp on the Property (approximately 1” (one inch) at


                                           7
  Case 1:21-cv-01498-TWT Document 1 Filed 04/15/21 Page 8 of 13




        the base, and ½” (one half inch) at the landing), in violation of

        section 405.7 of the 2010 ADAAG standards.

(v)     The side flares of the above-described ramp have slopes in

        excess of 1:10 (one to ten), in violation of section 406.3 of the

        2010 ADAAG standards.

(vi)    The Property lacks an accessible route connecting accessible

        facilities, accessible elements and accessible tenant spaces of

        the Facility, in violation of section 206.2.2 of the 2010 ADAAG

        standards.

(b)     INTERIOR ELEMENTS:

(i)     The interior of the Facility has sales and services counters

        lacking any portion of which that has a maximum height of 36”

        (thirty-six inches) from the finished floor, in violation of

        section 904.4 of the 2010 ADAAG standards.

(ii)    The Facility lacks restrooms signage that complies with

        sections 216.8 and 703 of the 2010 ADAAG standards.

(iii)   The hardware on the restroom doors in the Facility have

        operable parts that require tight grasping, pinching or twisting

        of the wrist, in violation of section 309.4 of the 2010 ADAAG


                                    8
 Case 1:21-cv-01498-TWT Document 1 Filed 04/15/21 Page 9 of 13




       standards.

(iv)   There are no grab bars adjacent to the commode in the restroom

       in the Facility, in violation of section 604.5 of the 2010

       ADAAG standards.

(v)    The hand operated flush controls on the commodes in the

       accessible toilet stalls in the restrooms in the Facility are not

       located on the open side of the accessible stalls, in violation of

       section 604.6 of the 2010 ADAAG standards.

(vi)   The lavatories and/or sinks in the restrooms in the Facility have

       exposed pipes and surfaces that are not insulated or configured

       to protect against contact with the skin, in violation of section

       606.5 of the 2010 ADAAG standards.

(vii) The rim or counter surface of the sinks in the restrooms in the

       Facility are installed at a height greater than 34” (thirty-four

       inches) from the finished floor, in violation of section 606.3 of

       the 2010 ADAAG standards.

(viii) The controls on the faucets in the restrooms in the Facility

       require pinching and turning of the wrists, in violation of

       section 309.4 of the 2010 ADAAG standards.


                                    9
       Case 1:21-cv-01498-TWT Document 1 Filed 04/15/21 Page 10 of 13




      31.    Without limitation, the above-described violations of the ADAAG

made it more difficult and dangerous for Plaintiff to traverse the ramp servicing the

property, more difficult for Plaintiff to enter and exit the Facility, more difficult for

Plaintiff to conduct his business inside the Facility, and more difficult for Plaintiff

to utilize the restroom in the Facility.

      32.    The Property has not been adequately maintained in operable working

condition for those features of facilities and equipment that are required to be

readily accessible to and usable by persons with disabilities in violation of section

28 C.F.R. § 36.211.

      33.    Upon information and good faith belief, Defendant fails to adhere to a

policy, practice and procedure to ensure that all facilities on the Property are

readily accessible to and usable by disabled individuals.

      34.    The violations enumerated above may not be a complete list of the

barriers, conditions or violations encountered by Plaintiff and/or which exist at the

Facility and Property.

      35.    Plaintiff requires an inspection of Facility and Property in order to

determine all of the discriminatory conditions present at the Facility and Property

in violation of the ADA.

      36.


                                           10
       Case 1:21-cv-01498-TWT Document 1 Filed 04/15/21 Page 11 of 13




      37.   The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      38.    All of the violations alleged herein are readily achievable to modify

to bring the Facility and Property into compliance with the ADA.

      39.   Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because the nature and cost of the modifications are relatively low.

      40.   Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because Defendant has the financial resources to make the necessary

modifications.

      41.   In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      42.   Plaintiff is without adequate remedy at law, is suffering irreparable

harm, and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant is required to remove the physical barriers, dangerous


                                         11
       Case 1:21-cv-01498-TWT Document 1 Filed 04/15/21 Page 12 of 13




conditions and ADA violations that exist at the Facility and Property, including

those alleged herein.

      43.    Plaintiff’s requested relief serves the public interest.

      44.    The benefit to Plaintiff and the public of the relief outweighs any

resulting detriment to Defendant.

      45.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees

and costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      46.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to

grant injunctive relief to Plaintiff, including the issuance of an Order directing

Defendant to modify the Facility and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)    That the Court find Defendant in violation of the ADA and ADAAG;

      (b)    That the Court issue a permanent injunction enjoining Defendant from

             continuing its discriminatory practices;

      (c)    That the Court issue an Order requiring Defendant to (i) remove the

             physical barriers to access and (ii) alter the subject Facility and

             Property to make them readily accessible to, and useable by,

             individuals with disabilities to the extent required by the ADA;

      (d)    That the Court award Plaintiff’s counsel reasonable attorneys' fees,


                                          12
       Case 1:21-cv-01498-TWT Document 1 Filed 04/15/21 Page 13 of 13




             litigation expenses and costs; and

      (e)    That the Court grant such further relief as deemed just and equitable

             in light of the circumstances.

                                       Dated: April 15, 2021.

                                       Respectfully submitted,

                                       /s/Craig J. Ehrlich
                                       Craig J. Ehrlich
                                       Georgia Bar No. 242240
                                       The Law Office of Craig J. Ehrlich, LLC
                                       1123 Zonolite Road, N.E., Suite 7-B
                                       Atlanta, Georgia 30306
                                       Tel: (800) 238-3857
                                       Fax: (855) 415-2480
                                       craig@ehrlichlawoffice.com

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                       /s/Craig J. Ehrlich
                                       Craig J. Ehrlich




                                         13
